Citation Nr: 0826461	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  98-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  He died in March 2007.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Oakland, California 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a June 1998 rating decision, the 
RO denied service connection for PTSD.  In a February 2003 
rating decision, the RO denied service connection for 
diabetes mellitus, including as secondary to herbicide 
exposure.


FINDINGS OF FACT

1.  The veteran appealed to the Board and to the United 
States Court of Appeals for Veterans Claims (Court) for 
service connection for PTSD and for diabetes mellitus.

2.  In August 2007, prior to a decision on the appeal, VA was 
informed that the veteran died on March [redacted], 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  
38 U.S.C.A. §§ 7104(a), 7108 (West 2002); 38 C.F.R. § 20.1302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims have a long procedural history.  In 
March 2000, the Board determined that new and material 
evidence had been submitted to reopen a claim for service 
connection for PTSD.  The Board then considered the claim for 
service connection on a de novo basis, and denied service 
connection.

The veteran appealed the Board's March 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
As a result of a Joint Motion filed by the veteran and the VA 
Secretary, the Court issued a November 2000 order that 
vacated the Board's March 2000 decision, and remanded the 
case to the Board for further action consistent with the 
Order.

In a February 2003 rating decision, the RO denied entitlement 
to service connection for diabetes mellitus, claimed as 
secondary to herbicide exposure.  The veteran timely appealed 
that decision; however, he was not issued a statement of the 
case addressing the denial.  In June 2003, the Board remanded 
the case to the RO for further development and adjudicative 
action.  Also in June 2003, the RO issued a statement of the 
case addressing the denial of entitlement to service 
connection for diabetes.  Later in June 2003, the veteran 
timely filed a substantive appeal to the Board with respect 
to the diabetes claim.  The case was returned to the Board.

In December 2004, the Board denied service connection for 
PTSD and for diabetes.  The veteran appealed the December 
2004 Board decision to the Court.  Unfortunately, the veteran 
died during the pendency of the appeal.  In February 2008, 
the Court issued an Order, stating that, because of the 
veteran's death, the December 2004 Board decision was 
vacated, and the veteran's appeal was dismissed for lack of 
jurisdiction.

The Court and the United States Court of Appeals for the 
Federal Circuit both have indicated that, as a matter of law, 
claims for veterans' benefits do not survive the death of the 
claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42,47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran, and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. §§ 7104(a), 7108; 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


